Case 1:17-cr-00158-RMC Document 51-9 Filed 11/27/19 Page 1 of 2




    EXHIBIT
                             I
           Case 1:17-cr-00158-RMC Document 51-9 Filed 11/27/19 Page 2 of 2


From:             Saler, Anthony (USADC)
To:               Cooper, James W.; Pleasant Brodnax (
Subject:          RE: Information Required under the Plea
Date:             Monday, October 21, 2019 11:39:35 AM



Counsel,

Pursuant to the plea agreement, you need to provide this documentation

From: Saler, Anthony (USADC) <ASaler1@usa.doj.gov>
Sent: Wednesday, August 21, 2019 5:54 PM
To: Cooper, James W.                                        >; Pleasant Brodnax
                                            >
Subject: Information Required under the Plea

Counsel,

As you know, the plea agreement requires your client to complete the attached standard
financial disclosure form and provide and/or consent to the release of your client’s tax returns
for the previous five years.

I have attached the standard disclosure form and the IRS consent form. My apologies for not
providing the forms to you sooner.

Please have your client complete the standard disclosure form, and either provide your
client’s tax returns for the past 5 years or complete the IRS Form.

Please do so by September 13.

Thank you.

Anthony Saler
Assistant United States Attorney
555 4th Street, NW, Room 5840
Washington, DC 20530
